DETAILED ACTION
	Claims 2-5, 8-12, 14, 16, and 19-23 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-16.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 11, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 5, 8-10, 12, 14, and 19-23 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 17-18 directed to the invention(s) of Group VI do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-V as set forth in the Office action mailed on 1 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Concher on 2 June 2021.
The application has been amended as follows:
1.	Amend claim 8 by inserting “responsive to a PDE3A and/or PDE3B modulator” after the phrase “hyperproliferative disease”.
2.	Amend claim 14 delete “PDE3A and/or PDE3B modulator” and insert in its place “compound”.
3.	Amend claim 16 by inserting “having a cancer that is” after the phrase “pre-selected as”.
4.	Cancel claims 17 and 18.
5.	Amend claim 19 by inserting “responsive to a PDE3A and/or PDE3B modulator” after the term “cancer”.
6.	Amend claim 22 by adding a period to the end of the claim and deleting the period after “and” and after the depiction of formula (1a) as seen below:

    PNG
    media_image1.png
    209
    482
    media_image1.png
    Greyscale


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the compounds 1 and 2, methods of use and processes of preparation.  The novel and nonobvious aspect of this invention involves the specific substituents on the compounds 1 and 2.  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention.
	Applicant’s amendment and arguments filed 8 March 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to the specification.  Applicant’s arguments have overcome the provisional double patenting rejection as Luna explains on page 25, “[s]ome bioisosteric groups dramatically alter the physicochemical properties of substances and, therefore, their activities.”
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________						3 June 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600